NUMBER 13-20-00566-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

           IN THE INTEREST OF G.C., J.C., A.C., A.C., CHILDREN


                     On appeal from the 343rd District Court
                            of Bee County, Texas


                                           ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam
       This is an appeal of a final order terminating parental rights. Appellee, the Texas

Department of Family and Protective Services, has filed a first motion for extension of

time to file a brief. Appellee’s brief was due on March 24, 2021. Appellee has requested

a fifteen-day extension to file a brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited
deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the

shortened appellate deadlines, it is the policy of this Court to limit extensions of time to

file a brief in such cases to one ten-day extension of time absent truly extraordinary

circumstances. See TEX. R. APP. P. 38.6(d).

       This Court, having fully examined and considered appellee’s motion is of the

opinion that, in the interest of justice, appellee’s first motion for extension of time to file a

brief should be granted with order. The Court, however, requires strict adherence to the

briefing rules in appeals of parental termination cases, such as this appeal, and looks with

disfavor upon the delay caused by such extension requests. See TEX. R. APP. P. 38.6;

see also id. at R. 28.4.

       The Court GRANTS appellee’s first motion for extension of time. This motion is

GRANTED insofar as the Court will extend appellee’s deadline to file the brief for fifteen

(15) days as requested by appellee. No further motions for extensions of time will be

granted.

                                                                          PER CURIAM



Delivered and filed on the
25th day of March, 2021.




                                               2